197 F.2d 813
JAMES et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 13888.
United States Court of Appeals, Fifth Circuit.
June 27, 1952.
Rehearing Denied July 31, 1952.

Murray G. Smyth, Houston, Tex., for petitioners.
Howard P. Locke, Sp. Asst. to Atty. Gen., Ellis N. Slack, Actg. Asst. Atty. Gen., Mason B. Leming, Actg. Ch. Cnsl. Bur. Int. Rev., John M. Morawski, Sp. Atty. Bur. Int. Rev., Washington, D. C., Robert N. Anderson, Sp. Asst. to Atty. Gen., Fred E. Youngman, Sp. Asst. to Atty. Gen., for respondent.
Before HOLMES, STRUM, and RIVES, Circuit Judges.
RIVES, Circuit Judge.


1
The Commissioner determined and the Tax Court held that the petitioners, James, Gerdes and Wayman, were not partners during the period from August 1, 1945 to July 31, 1947. The taxpayers, aggrieved by the decisions,* petition for review.


2
Finding ourselves in full agreement with the opinion and decisions of the Tax Court, we deny the petitions for review and affirm the decisions of the Tax Court.


3
Affirmed.



Notes:


*
 16 T.C. 930, where the facts are fully set out and the reasons for the decisions given